APPLICATION FOR, REHEARING
No. 5431.
By MATTHEWS, J.
We have examined the application for a rehearing and find that no reason not already urged upon us and no authorities not considered upon the' submission of the case are presented. From the authorities cited, we selected for notice in our opinion those which would make manifest the reason for our conclusion, and in the interests of brevity refrained from commenting on those which in our view furnished no basis for an answer to the question before us. We placed Urschel v Hannin, 25 Oh Ap 368; Gorey v Black, 100 Oh St 73; Allen v Smith, 84 Oh St 283; Can*656ton Provision Co. v Gander, 130 Oh St 43, and Gander v Canton Provision Co., 56 Oh Ap 170, in the latter category.
In Urschel v Hannin, supra, it appears that the trial court had entered judgment lor costs. As we understand the languge used this was a judgment for all the costs of the action in favor of the defendant, and finally disposed of the case, and was not merely an order imposing the costs of an ineffective service upon the plaintiff who caused such costs for which he would be liable in any event and without any order of the court and which order, if made, would not be reviewable. Hart v Murray, 3 C. C. 431. Furthermore, the defendant was a non-resident of Ohio.
In Allen v Smith, 84 Oh St 283, Gorey v Black, 100 Oh St 73, and Canton Provision Co. v Gander, 130 Oh St 43, the Courts of Appeals had rendered judgments of affirmance at the costs of the appellants, and it was these judgments that were under review in the Supreme Court. There can be no doubt that the Supreme Court had jurisdiction to so'do. In each case the judgment of the Court of Appeals was reversed, and in doing so the court passed upon the merits of the ruling by the Court of Common Pleas upon a motion to quash service of summons. Undoubtedly in doing this the Supreme Court infer-en tially sustained the jurisdiction of the Court of Appeals to review that order. However, the jurisdictional question was not placed in the syllabus or discussed in the opinion. The court, therefore, announced no rule for our guidance. The most that can be said is that it was a question “lurking in the record”, which might have been flushed from cover, so that it would be noticed by the court, but was not.
The same observation is applicable to Canton Provision Co. v Gauder, 56 Oh Ap 170. The question here presented was not discussed.
In 11 O. Jur. 773, it is said:
“It is a well established rule that a reported decision, although in a case where the question might have been raised is entitled to no consideration whatever as settling by judicial deter- - mination a principle not passed upon or raised at the time of the adjudication.”
See also: 14 Am Jur., 291.
Counsel urges that the order should be considered final and a judgment, because there is no possibility of making any other service upon the appellee. If that is the situation, all that needs to be done to lay the predicate for a review by this court is to state that fact to the Common Pleas Court and undoubtedly the appropriate final judgment dismissing the appellee with its costs will be entered.
For these reasons, the application for a rehearing or to certify is denied.
ROSS, PJ. & HAMILTON; J., concur.